Citation Nr: 1723704	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-27 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 22, 2014.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1987 to December 2010, to include service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

In July 2016, the Board found that the issue of entitlement to a TDIU had been raised by the record and remanded it for initial consideration by the RO.  In a March 2017 rating decision, a TDIU was granted effective March 22, 2014.  A supplemental statement of the case of the same date addressed entitlement to a TDIU prior to March 22, 2014.


FINDING OF FACT

In June 2017, prior to the promulgation of a decision by the Board, the Veteran submitted a written statement indicating that he wished to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a TDIU prior to March 22, 2014 are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

Here, in June 2017, prior to the promulgation of a decision by the Board, the Veteran submitted a statement indicating he wished to withdraw his appeal.  There remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and the appeal is dismissed.


ORDER

The appeal for entitlement to a TDIU prior to March 22, 2014 is dismissed.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


